--------------------------------------------------------------------------------

Exhibit 10.5
 
AMENDMENT OF
LEASE BETWEEN VASONA BUSINESS PARK
AND PROCERA NETWORKS, INC.

 

This Amendment (the “Amendment”), is made this 30th day of April 2009 (the
“Effective Date”) by and between Vasona Business Park, a California partnership,
hereinafter referred to as “Lessor,” and Procera Networks, Inc., a Nevada
corporation hereinafter referred to as “Lessee”.
 
Whereas Lessor and Lessee entered into a lease for approximately 11,772 square
feet of space in that larger 33,020 square foot industrial building commonly
known as 100C Cooper Court, Los Gatos, CA 95032 (the “Original Lease”) and


Whereas, the Lease was previously extended in that certain Lease Extension dated
November 5, 2007 (the “Lease Extension”), and


Whereas, Lessee has notified Lessor that it wishes to terminate the Lease and
Extension as soon as possible, and


Whereas the parties wish to further amend Lease.


Now therefore, Lessor and Lessee agree to amend the Lease and Extension as
follows:




 
1.
Section 3 of the Original Lease.  Rent.  The following language shall be added
to the end of section 3:

Notwithstanding the foregoing, Lessee agrees to consolidate its operations into
approximately 3,000 square feet of the northeastern most portion of the Premises
on May 1, 2009.  Commencing May 1, 2009, the monthly rent for the period May 1,
2009, to April 30, 2010 shall be reduced to $10,000 plus NNNs and utilities, as
opposed to the previous rent of $18,835 plus NNNs and utilities.  The rent for
the period May 1, 2010 to June 30, 2011, shall be as specified in the November
5, 2007, Lease Extension if Lessor is not able to re-let the Premises.


 
2.
Section 3 of the Lease Extension.  Lessee waives any claim it may have with
respect to any of these improvements that might not have been made, and agrees
that Lessor has no further obligation with respect to this Section 3.



 
3.
Section 4 of the Lease Extension is hereby deleted.



 
4.
Lessor acknowledges that Lessee did not pay the rent and related charges which
were due on April 1, 2009.  Lessor hereby waives any claim or damages with
respect to such late payment.



 
5.
Section 11 of the Original Lease.  Utilities.  For the purposes of the utility
charges in this section 11, Lessee’s prorated share shall be seventeen (17.3%)
percent of the electric and gas utility bills for the entire building.  This
percentage is on half of the percentage agreed upon in the original lease and
has been reduced because Lessee hereby agrees to turn off the lights and air
conditioning in the portion of the Premises that Lessee is not using (at least
half of the space).



 
6.
Upon execution of this Agreement, Lessee shall pay Lessor Eighteen Thousand Two
Hundred Forty Eight and no/100($18,248.00) Dollars which shall represent the
rent for April 2009, Twelve Thousand Five Hundred and no/100 ($12,500) Dollars
which shall represent rent, anticipated NNN charges and utility bills for the
month of May 2009 and Twenty Five Thousand and no/100 ($25,000) Dollars which
shall represent the rent, anticipated NNN charges and utility bills for the
months of June and July 2009.  Total payment due upon execution of this
agreement shall be Fifty Five Thousand Seven Hundred Forty Eight and no/100
($55,748) Dollars.  Commencing June 1, 2009, and in advance of the first day of
the month, Lessee shall pay Lessor Twelve Thousand Five Hundred and no/100
()$12,500) Dollars for rent, anticipated NNN charges and utility bills, each
month until February 28, 2010.  Since Lessee is paying rent two months in
advance, rent for the months of March and April 2010 will have been paid.  If a
new tenant is found prior to April 30, 2010 and the lease is terminated, then
any portion of the remaining unused $25,000 Dollars in advanced rent would be
returned to Lessee. The NNN charges and utility bills shall be reconciled July
1, 2009, and December 31, 2009, as specified in the Original Lease.


 
 

--------------------------------------------------------------------------------

 

 
7.
Lessor may terminate the Original, Extended and Amended Lease at any time, and
for any reason, by providing Lessee with 30 days written notice.  Lessee and
Lessor agree if the Lessor finds a Lessee acceptable to Lessor for any/all of
the 11,772 square foot space, the landlord retains the option to terminate the
Lease by giving Lessee thirty (30) days written notice and if such notice is
given, neither Lessee nor Lessor shall have any further obligation to each
other.



 
8.
Lessor agrees to use commercially reasonable efforts to locate a replacement
lessee for the Premises and to negotiate a lease with such replacement
lessee.  In connection therewith, Lessee acknowledges that Lessor may have
reasonable access to the Premises to show such Premises to prospective
replacement lessees.





All other terms and conditions are to remain the same.




AGREED AND ACCEPTED:






Vasona Business Park:
 
Procera Networks, Inc.
 
 
                     
By:
   
By:
   

                                   
Date: 
   
Date: 
   

 
 

--------------------------------------------------------------------------------